DETAILED ACTION
Claims 1-6, 8, 9, 19, 20, 22-24, 33, 36 and 37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Final Office Action from 02 December 2021, the Applicant has filed a Response After Final on 01 February 2022.
With regard to the 35 U.S.C. 112(b) rejection given to claims 1-6, 8 and 9, independent claim 1 has been amended to rectify the issue raised concerning the voice data set obtained based on received voice data. The issue raised for the rejection has been resolved, and the Examiner hereby withdraws the rejection.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8 and 9 as were rejected under 35 U.S.C. 112(b) (Remarks: pages 7-8) filed 01 February 2022 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of 1-6, 8 and 9 has been withdrawn.
Allowable Subject Matter
Claims 1-6, 8, 9, 19, 20, 22-24, 33, 36 and 37 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A method for playing voice, which is applied to a webcast server, the method comprising:

pushing the voice data in the voice data set to a second electronic device;
receiving audio-video data sent by the second electronic device, the second electronic device having a second preset authority, the audio-video data comprising voice data selected by a user of the second electronic device for playback, wherein the voice data selected by the user for playback comprises any voice data of the voice data set clicked by the user for playback;
pushing the audio-video data to each first electronic device; and
in response to receiving the audio-video data sent by the second electronic device, obtaining first audio voice data and second audio voice data by segmenting the voice data of the audio-video data, the first audio voice data comprising the voice data selected by the user of the second electronic device for playback, and the second audio voice data comprising voice data recorded by the second electronic device;
wherein said pushing the audio-video data to each first electronic device comprises:
pushing the audio-video data including the first audio voice data and the second audio voice data to the first electronic device; and
controlling a playback volume of the second audio voice data lower than a playback volume of the first audio voice data in response to the first electronic device playing the audio-video data.
Closest Prior Art
The reference of Clavel et al (US 2014/0173430 A1) provides the capturing and redistributing of audio/video data by a server, wherein the audio/video data is received 
Siminoff et al (US 2020/0043185 A1) provides teaching for capturing audio/video data from a device which then gets shared with other devices within a network of users, with the devices receiving the shared video being based on a playback request.
Kothari (US 2017/0313248 A1) provides teaching for the presence of volume control to decrease a playback volume of stored video data [0091].
Perry et al (US 2017/0050111 A1) provides a streaming server that receives full video and audio streams, and processes them for transmission to the client device [0073].
MURTAZA et al (US 2020/0278828 A1) has a system for receiving video and audio streams to be reproduced in a playback device, has an audio decoder for decoding audio signals from audio streams, where the system requests audio streams and audio elements of the audio stream to server [0032]-[0036].
VETTER (US 2021/0329403 A1) provides teaching for dividing an audio stream into a first and second audio stream [0070].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method for playing voice applied to a webcast server involving a first and second device respectively having a set first and second preset authority, and segmenting the voice data or audio-video data to obtain first audio voice data of voice data selected for playing by a user of a second electronic device, and second audio voice data that contains voice data recorded by the same second electronic device.
Claim 1 is hereby allowed over the prior art of record.

With regard to independent claim 19, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for playing voice involving a first and second device respectively having a set first and second preset authority, and segmenting the voice data or audio-video data to obtain first audio voice data of voice data selected for playing by a user of a second electronic device, and second audio voice data that contains voice data recorded by the same second electronic device.
Claim 19 is hereby allowed over the prior art of record.
Dependent claims 20, 22, 23 and 24 depend on claim 19 and are also hereby allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 33, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for playing voice applied to an electronic device having a preset authority involving the segmentation of voice data of audio-video data into first voice data that has a target voice and second voice data that has voice data acquired by an acquisition device.
Claim 33 is hereby allowed over the prior art of record.
Dependent claims 36 and 37 depend on claim 33 and are also hereby allowed over the prior art of record based on their dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657